Citation Nr: 0831386	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Roswell Park Cancer Institute (RPCI) on March 31, 
2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs Medical Center (VAMC) that denied reimbursement of 
the veteran's medical expenses incurred at RCPI on March 31, 
2006.


FINDINGS OF FACT

1.  Service connection is in effect for scars of the left 
lower extremity, residuals of a shell fragment wound, 
evaluated as noncompensable.

2.  The veteran received treatment at RPCI on March 31, 2006, 
for a nonservice-connected disability.

3.  The treatment was for a non-emergent condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at RPCI on March 31, 2006, have not 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b); 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability; degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi,  18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a July 2006 letter, the VAMC provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for reimbursement.  He was informed 
that the evidence needed to substantiate his claim would be 
evidence showing he had pre-authorization for the treatment 
that he received at RPCI on March 31, 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include pertinent 
private medical records and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d, 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record discloses that the veteran was authorized three 
outpatient visits at RPCI between November 10, 2005, and 
February 9, 2006, for surgery for basal cell carcinoma near 
the eye.  This included a consultation, surgery, associated 
fees, biopsy and pathology fees and follow-up visit.  VA 
apparently paid for visits on December 19, 2005, and December 
27, 2005.  The veteran was again seen at RPCI on March 31, 
2006.  This is the visit for which the veteran seeks 
reimbursement.  

Initially, the Board notes that there is no indication that 
the veteran obtained VA authorization prior to receiving the 
medical services in March 2006 for which he is now seeking 
payment or reimbursement.  38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54 (2007).  In this regard, the 
authorization obtained for treatment by RPCI was only for 
visits between November 10, 2005 and February 9, 2006.  Thus, 
the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service- connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran is seeking reimbursement for the cost of the 
medical treatment he received at RPCI on March 31, 2006.  
Service connection is in effect for scars of the left lower 
extremity, residuals of a shell fragment wound, evaluated as 
noncompensable.  

The March 31, 2006 medical report clearly indicates this was 
a follow-up visit for history of basal cell carcinoma.  The 
report also indicates that the veteran suffered from actinic 
keratosis, and four such lesions on the face were removed 
with liquid nitrogen therapy at the time of the appointment.  
There is nothing to suggest that the visit was for an 
emergency condition.  Indeed, it is noted that the veteran 
had recently been on a vacation.  Clearly, the treatment was 
not for a service-connected disability or for a nonservice-
connected disability that was aggravating his service 
connected disability.  Since the veteran does not meet all 
the criteria in 38 C.F.R. § 17.120, there is no basis on 
which his claim may be granted.  

In short, the preponderance of the evidence is against the 
claim for entitlement to reimbursement or payment of the cost 
of unauthorized private medical expenses incurred on March 
31, 2006, at RPCI.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.

The Board acknowledges the veteran's contentions that he was 
unaware of the time limit on his authorized treatment.  
However, such an argument essentially seeks equitable relief.  
The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].




ORDER

Reimbursement or payment by VA of the cost of treatment at 
RPCI on March 31, 2006, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


